DETAILED ACTION

The amendments filed on 09/28/2021 have been entered. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ted Anthony on 2/11/2022.

In the claims

In claim 4, lines 1-2, the phrase “each of said keys slides within a keyway” has been replaced with -- each key of said plurality of keys slides within a corresponding keyway of said plurality of said keyways--. 
Claim 5 has been canceled. 
In claim 6, line 1, the phrase “The drive shaft assembly of claim 5, wherein each of said front surfaces” has been replaced with -- The drive shaft assembly of claim 1, wherein each key of said plurality of keys has a front surface, and wherein each of said front surfaces--.

In claim 8, line 12, the phrase “said first seat surface” has been replaced with --said seat surface--. 
In claim 9, line 1, the phrase “said end” has been replaced with --said first end--. 
In claim 12, lines 1-2, the phrase “each of said keys slides within a keyway” has been replaced with -- each key of said plurality of keys slides within a corresponding keyway of said plurality of said keyways--. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANY E AKAKPO/           Examiner, Art Unit 3672                                                                                                                                                                                             
2/11/2022